Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2016/0339959 A1, in view of Chung, et al., US 2016/0349066 A1.
As per Claim 1, Lee teaches a computer-implemented method for operating an autonomous driving vehicle (ADV) (¶¶ 6-8), the method comprising: 
perceiving a driving environment surrounding an ADV based on sensor data obtained from a plurality of sensors (¶¶ 88-89), including identifying a vehicle in front of the ADV (¶¶ 159,174); 
determining whether the vehicle in front is moving backwardly based on the perception (¶¶ 88-90); and
determining whether a tail light or a brake light of the vehicle in front is turned on based on the perception (¶ 226).  

As per Claim 2, Lee teaches that determining whether the vehicle in the front of the ADV is moving backwardly comprises: determining a distance to the vehicle in front at two different points in time (¶ 422); and determining whether the distance to the vehicle in front is decreasing for the two different points in time (¶¶ 420, 422).
As per Claim 3, Lee further teaches determining whether the vehicle in front is situated on a road with a slope based on map information (¶¶ 232, 238; with a “gradient sensor”), wherein the warning signal is generated in response to determining that the vehicle is on a sloped road (¶ 242; on display unit 741 of Figure 7).
As per Claim 4, Lee does not expressly teach: calculating a time to impact based on the distance and speed of the vehicle in front; and determining whether the time to impact is less than a predetermined time threshold, wherein the warning signal is generated if the impact time is less than the predetermined time threshold.  Chung teaches: 
calculating a time to impact based on the distance and speed of the vehicle in front (¶ 485; “estimated time taken to arrive at the destination”); and 
determining whether the time to impact is less than a predetermined time threshold (¶ 475), wherein the warning signal is generated if the impact time is less than the predetermined time threshold (¶¶ 477-478).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Lee teaches that the warning signal includes a short horn sound signal, a continuous horn sound signal, or a flash of a headlamp of the ADV to warn passengers of the vehicle in front of the ADV (¶ 226).
As per Claim 6, Lee teaches that the continuous horn sound signal is increasing in volume as a distance to impact decreases (¶ 248; as a ”sound output unit 742 may output sound corresponding to the operation of the user input unit 724” of Figure 7).
As per Claim 7, Lee teaches that the warning signal includes a visual and/or audio cue, or a shake of a steering wheel of the ADV to warn passengers of the ADV (¶¶ 248-249).
As per Claim 8, Lee further teaches: 
determining whether it is safe to release a brake of the ADV (¶¶ 231, 250, 255); and 
releasing the brake of the ADV prior to the impact, if it is determined to be safe to release the brake of the ADV (¶¶ 250, 255).
As per Claim 9, Lee teaches a non-transitory machine-readable medium having instructions stored therein (¶¶ 81-82; server 510 of Figure 3A), which when executed by a processor (¶ 85; processor 170 of Figure 3A), cause the processor to perform operations, the operations comprising: 
perceiving a driving environment surrounding an ADV based on sensor data obtained from a plurality of sensors (¶¶ 88-89), including identifying a vehicle in front of the ADV (¶¶ 169, 174); 
determining whether the vehicle in front is moving backwardly based on the perception (¶¶ 88-90); and 
determining whether a tail light or a brake light of the vehicle in front is turned on based on the perception (¶ 226). 
Lee does not expressly teach: in response to determining that the vehicle is moving backwardly and the tail light or the brake light of the vehicle is not turned on, generating a warning signal to warn a driver of the vehicle in front of the ADV.  Chung teaches: in response to determining that the vehicle is moving backwardly and the tail light or the brake light of the vehicle is not turned on (¶¶ 201-202), generating a warning signal to warn a driver of the vehicle in front of the ADV (¶¶ 185-186; e.g., Figure 6B).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 10, Lee teaches that determining whether the vehicle in the front of the ADV is moving backwardly comprises: 
determining a distance to the vehicle in front at two different points in time (¶ 422); and 
determining whether the distance to the vehicle in front is decreasing for the two different points in time (¶¶ 420, 422).
As per Claim 11, Lee teaches that the operations further comprise determining whether the vehicle in front is situated on a road with a slope based on map information (¶¶ 232, 238; with a “gradient sensor”), wherein the warning signal is generated in response to determining that the vehicle is on a sloped road (¶ 242; on display unit 741 of Figure 7).
As per Claim 12, Lee does not expressly teach that the operations further comprise: calculating a time to impact based on the distance and speed of the vehicle in front; and determining whether the time to impact is less than a predetermined time threshold, wherein the warning signal is generated if the impact time is less than the predetermined time threshold.  Chung teaches that the operations further comprise: 
calculating a time to impact based on the distance and speed of the vehicle in front (¶ 485; “estimated time taken to arrive at the destination”); and 
determining whether the time to impact is less than a predetermined time threshold, wherein the warning signal is generated if the impact time is less than the predetermined time threshold (¶¶ 477-478).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 13, Lee teaches that the warning signal includes a short horn sound signal, a continuous horn sound signal, or a flash of a headlamp of the ADV to warn passengers of the vehicle in front of the ADV (¶ 226).
As per Claim 14, Lee the continuous horn sound signal is increasing in volume as a distance to impact decreases (¶ 248; as a ”sound output unit 742 may output sound corresponding to the operation of the user input unit 724” of Figure 7).
As per Claim 15, Lee teaches that the warning signal includes a visual and/or audio cue, or a shake of a steering wheel of the ADV to warn passengers of the ADV (¶¶ 248-249).
As per Claim 16, Lee teaches that the operations further comprise: 
determining whether it is safe to release a brake of the ADV (¶¶ 231, 250, 255); and 
releasing the brake of the ADV prior to the impact, if it is determined to be safe to release the brake of the ADV (¶¶ 250, 255).
As per Claim 17, Lee teaches a data processing system (¶¶ 150-153), comprising: 
a processor (¶ 151; processor 107 of Figure 3A); and 
a memory coupled to the processor to store instructions (¶¶ 170-171; memory 140 of Figure 3A), which when executed by the processor, cause the processor to perform operations (¶¶ 172-173), the operations including perceiving a driving environment surrounding an ADV based on sensor data obtained from a plurality of sensors (¶¶ 172-173), including identifying a vehicle in front of the ADV (¶¶ 169, 174); 
determining whether the vehicle in front is moving backwardly based on the perception (¶ 226); and 
determining whether a tail light or a brake light of the vehicle in front is turned on based on the perception (¶ 226).  
Lee does not expressly teach: in response to determining that the vehicle is moving backwardly and the tail light or the brake light of the vehicle is not turned on, generating a warning signal to warn a driver of the vehicle in front of the ADV.  Chung teaches: in response to determining that the vehicle is moving backwardly and the tail light or the brake light of the vehicle is not turned on (¶¶ 201-202), generating a warning signal to warn a driver of the vehicle in front of the ADV (¶¶ 185-186; e.g., Figure 6B).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 18, Lee teaches that determining whether the vehicle in the front of the ADV is moving backwardly comprises: 
determining a distance to the vehicle in front at two different points in time (¶ 422); and 
determining whether the distance to the vehicle in front is decreasing for the two different points in time (¶¶ 420, 422).
As per Claim 19, Lee teaches that the operations further comprise determining whether the vehicle in front is situated on a road with a slope based on map information (¶¶ 232, 238; with a “gradient sensor”), wherein the warning signal is generated in response to determining that the vehicle is on a sloped road (¶ 342; on display unit 741 of Figure 7).
As per Claim 20, Lee does not expressly teach that the operations further comprise: calculating a time to impact based on the distance and speed of the vehicle in front; and determining whether the time to impact is less than a predetermined time threshold, wherein the warning signal is generated if the impact time is less than the predetermined time threshold.  Chung teaches that the operations further comprise: 
calculating a time to impact based on the distance and speed of the vehicle in front (¶ 485; “estimated time taken to arrive at the destination”); and 
determining whether the time to impact is less than a predetermined time threshold, wherein the warning signal is generated if the impact time is less than the predetermined time threshold (¶¶ 477-478).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661